UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22441 John Hancock Hedged Equity & Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Managed distribution plan The Fund has adopted a managed distribution plan (Plan). Under the Plan, the Fund makes quarterly distributions of an amount equal to 1.8125% of the Fund’s net asset value (NAV) as of each measuring date, based upon an annual rate of 7.25% as of such measuring dates. The amount of each quarterly distribution declared under the Plan will be based on the NAV of the Fund at the close of the New York Stock Exchange on the last business day of the month ending two months prior to each quarterly declaration date. The Fund may also make additional distributions (i) for purposes of avoiding federal income tax on the Fund of investment company taxable income and net capital gain, if any, not included in such regular distributions and (ii) for purposes of avoiding federal excise tax of ordinary income and capital gain net income, if any, not included in such regular distributions. Although the Fund has adopted the Plan, it may discontinue the Plan. The Board of Trustees of the Fund may amend the terms of the Plan or terminate the Plan at any time without prior notice to the Fund’s shareholders. The Plan will be subject to periodic review by the Fund’s Board of Trustees. You should not draw any conclusions about the Fund’s investment performance from the amount of the Fund’s distributions or from the terms of the Fund’s Plan. The Fund’s total return at NAV is presented in the Financial highlights. With each distribution that does not consist solely of net income, the Fund will issue a notice to shareholders and an accompanying press release that will provide detailed information regarding the amount and composition of the distribution and other related information. The amounts and sources of distributions reported in the notice to shareholders are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purposes. The Fund may at times distribute more than its net investment income and net realized capital gains; therefore, a portion of your distribution may result in a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with “yield” or “income”. Annual report | Hedged Equity & Income Fund Management’s discussion of Fund performance By Wellington Management Company, LLP During the period since the Fund’s inception on May 26, 2011 through the end of October, the global financial markets experienced tremendous volatility. Equities tumbled early in the period amid rising risk aversion and concerns that the world economy could slip back into recession. Equities surged higher in October however, partially offsetting these losses. For the period from inception through October 31, 2011, John Hancock Hedged Equity & Income Fund posted a total return of –8.98% at net asset value (NAV) and –22.33% at market price. The Fund’s NAV return and its market performance differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV price at any time. The Fund’s benchmark, the Russell 3000 Index, returned –5.28% in the same period. The Fund’s annualized distribution rate was 8.53% at NAV and 9.55% at closing market price on October 31, 2011. The first distribution consisted of 94% return of capital and 6% net investment income. The options strategy overall produced negative returns and detracted from performance. The downside equity market protection component of the options strategy generated positive results during the period as the S&P 500 Index declined. However, the premium income received from writing call options was more than offset by losses on these options when the equity market rallied at certain points during the period. Within the equity strategy, stocks from the information technology, energy, industrials, and consumer staples sectors underperformed those of the index. Switzerland-based financial service company UBS AG and Brazil’s largest vertically integrated oil and gas company Petrobras (Petroleo Brasileiro S.A.) were among the top detractors from relative performance. Stocks within the consumer discretionary and financials sectors helped relative returns. Cisco Systems, Inc., a global supplier of networking equipment, and eBay, Inc., a provider of online marketplaces and payment solutions, were among the top contributors. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The extent of the Fund’s use of written call options and put option spreads may vary over time depending on the subadviser’s assessment of market circumstances and other factors. A call option is in-the-money if the price of the underlying security is above the strike price and is out-of-the-money if the price of the underlying security is below the strike price. A put option is in-the-money if the price of the underlying security is below the strike price. Call and put option statistics are subject to change due to active management. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Hedged Equity & Income Fund 7 Portfolio summary Top 10 Holdings (14.6% of Net Assets on 10-31-11) Apple, Inc. 2.0% Wells Fargo & Company 1.5% Occidental Petroleum Corp. 1.9% Oracle Corp. 1.1% PepsiCo, Inc. 1.7% The Western Union Company 1.1% Cisco Systems, Inc. 1.7% Omnicom Group, Inc. 1.0% Microsoft Corp. 1.6% General Dynamics Corp. 1.0% Sector Composition Information Technology 21% Consumer Staples 7% Consumer Discretionary 16% Options Purchased 6% Industrials 14% Materials 3% Financials 11% Utilities 2% Energy 9% Telecommunication Services 1% Health Care 9% Short-Term Investments & Other 1% 1 As a percentage of net assets on 10-31-11. 2 Excludes cash and cash equivalents. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 8 Hedged Equity & Income Fund | Annual report Fund’s investments As of 10-31-11 Shares Value Common Stocks 92.53% (Cost $245,959,461) Consumer Discretionary 16.12% Auto Components 0.23% Gentex Corp. 11,500 346,380 Johnson Controls, Inc. 7,000 230,510 Automobiles 0.31% Harley-Davidson, Inc. 18,705 727,625 Hyundai Motor Company, Ltd. 278 56,391 Distributors 0.02% LKQ Corp. (I) 2,000 58,360 Diversified Consumer Services 0.60% Allstar Co-Invest Block Feeder LLC (I)(R) 236,300 236,300 Apollo Group, Inc., Class A (I) 7,780 368,383 Matthews International Corp., Class A 11,880 417,463 Weight Watchers International, Inc. 6,290 469,360 Hotels, Restaurants & Leisure 1.67% CEC Entertainment, Inc. 9,780 309,244 Chipotle Mexican Grill, Inc. (I) 500 168,060 Choice Hotels International, Inc. 9,080 324,973 Las Vegas Sands Corp. (I) 7,750 363,863 McDonald’s Corp. 10,940 1,015,779 Sonic Corp. (I) 136,250 1,009,613 Starbucks Corp. 19,944 844,429 Wynn Macau, Ltd. 19,200 52,726 Wynn Resorts, Ltd. 500 66,400 Household Durables 0.96% Jarden Corp. 8,200 262,646 NVR, Inc. (I) 2,115 1,359,416 Tempur-Pedic International, Inc. (I) 11,080 754,105 Internet & Catalog Retail 1.02% Amazon.com, Inc. (I) 7,132 1,522,753 Blue Nile, Inc. (I) 8,170 368,712 priceline.com, Inc. (I) 1,111 564,077 Shutterfly, Inc. (I) 1,700 70,839 See notes to financial statements Annual report | Hedged Equity & Income Fund 9 Shares Value Leisure Equipment & Products 1.33% Brunswick Corp. 13,600 $240,176 Hasbro, Inc. 17,990 684,699 Mattel, Inc. (C) 83,326 2,353,126 Polaris Industries, Inc. 600 38,004 Media 3.15% Arbitron, Inc. 17,090 678,986 Comcast Corp., Class A 92,640 2,172,408 DIRECTV, Class A (I) 5,263 239,256 News Corp., Class A 19,226 336,840 Omnicom Group, Inc. 58,360 2,595,853 Sirius XM Radio, Inc. (I) 228,738 409,441 The Walt Disney Company 39,599 1,381,213 Multiline Retail 1.11% Fred’s, Inc., Class A 29,800 363,262 Target Corp. (C) 43,633 2,388,907 Specialty Retail 4.23% Abercrombie & Fitch Company, Class A 8,250 613,800 Advance Auto Parts, Inc. 9,510 618,816 Ascena Retail Group, Inc. (I) 14,170 409,513 Bed Bath & Beyond, Inc. (I) 4,203 259,914 CarMax, Inc. (I) 4,560 137,074 Express, Inc. 14,600 329,814 GNC Holdings, Inc., Class A (I) 7,300 180,675 Home Depot, Inc. (C) 51,440 1,841,552 Limited Brands, Inc. 2,500 106,775 Lowe’s Companies, Inc. (C) 104,413 2,194,761 Monro Muffler Brake, Inc. 8,335 309,145 PetSmart, Inc. 5,019 235,642 Ross Stores, Inc. 8,791 771,234 Stage Stores, Inc. 35,910 561,273 The Buckle, Inc. 3,979 177,304 The Cato Corp., Class A 24,380 624,859 The Children’s Place Retail Stores, Inc. (I) 3,500 164,325 TJX Companies, Inc. 8,351 492,124 Tractor Supply Company 1,000 70,940 Urban Outfitters, Inc. (I) 14,570 397,033 Textiles, Apparel & Luxury Goods 1.49% Burberry Group PLC 14,963 320,221 Coach, Inc. 16,643 1,082,960 Deckers Outdoor Corp. (I) 6,928 798,383 Fossil, Inc. (I) 474 49,135 Hanesbrands, Inc. (I) 12,700 334,899 Lululemon Athletica, Inc. (I) 11,035 623,257 Ralph Lauren Corp. 1,838 291,856 Skechers U.S.A., Inc., Class A (I) 14,340 204,488 10 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Consumer Staples 6.79% Beverages 2.16% Molson Coors Brewing Company, Class B 28,380 1,201,609 PepsiCo, Inc. (C) 66,356 4,177,110 Food & Staples Retailing 1.65% Casey’s General Stores, Inc. 9,540 472,707 CVS Caremark Corp. 52,477 1,904,915 Shoprite Holdings, Ltd. 2,534 36,940 Sysco Corp. (C) 60,550 1,678,446 Food Products 2.16% Diamond Foods, Inc. 1,400 92,050 General Mills, Inc. 33,810 1,302,699 Green Mountain Coffee Roasters, Inc. (I) 8,920 579,978 Kraft Foods, Inc., Class A 50,570 1,779,053 Mead Johnson Nutrition Company 900 64,665 Ralcorp Holdings, Inc. (I) 5,600 452,704 Unilever NV — NY Shares 31,400 1,084,242 Household Products 0.05% Colgate-Palmolive Company (C) 1,280 115,674 Tobacco 0.77% Altria Group, Inc. 2,700 74,385 Lorillard, Inc. 550 60,863 Philip Morris International, Inc. 25,420 1,776,095 Energy 9.39% Energy Equipment & Services 1.22% Baker Hughes, Inc. 3,594 208,416 Bristow Group, Inc. 6,360 316,601 Cameron International Corp. (I) 7,838 385,159 Core Laboratories NV 2,325 251,705 Diamond Offshore Drilling, Inc. 6,612 433,350 McDermott International, Inc. (I) 18,725 205,601 Oceaneering International, Inc. 7,443 311,341 Schlumberger, Ltd. 7,660 562,780 SEACOR Holdings, Inc. 4,000 340,600 Oil, Gas & Consumable Fuels 8.17% Alpha Natural Resources, Inc. (I) 5,200 125,008 Anadarko Petroleum Corp. 18,637 1,463,005 Apache Corp. 6,460 643,610 BG Group PLC 90,791 1,967,519 Bumi PLC (I) 7,465 88,668 Cabot Oil & Gas Corp. 2,400 186,528 Canadian Natural Resources, Ltd. 5,099 180,250 Chesapeake Energy Corp. 8,000 224,960 Chevron Corp. 17,450 1,833,123 Consol Energy, Inc. 5,300 226,628 EOG Resources, Inc. 8,040 719,017 Exxon Mobil Corp. (C) 29,977 2,340,904 Georesources, Inc. (I) 9,840 261,154 See notes to financial statements Annual report | Hedged Equity & Income Fund 11 Shares Value Oil, Gas & Consumable Fuels (continued) Occidental Petroleum Corp. 51,665 $4,801,745 Peabody Energy Corp. 4,100 177,817 Penn Virginia Corp. 19,100 116,319 Petroleo Brasileiro S.A., ADR 78,698 2,125,633 Plains Exploration & Production Company (I) 7,980 251,370 Royal Dutch Shell PLC, ADR, Class B 23,690 1,700,942 Valero Energy Corp. 20,128 495,149 Vallares PLC (I) 8,138 130,197 Whiting Petroleum Corp. (I) 5,230 243,457 Financials 11.03% Capital Markets 2.25% Ares Capital Corp. 29,170 451,260 BlackRock, Inc. 10,140 1,599,991 CETIP SA — Balcao Organizado de Ativos e Derivativos 19,655 271,325 Greenhill & Company, Inc. 18,070 682,685 Invesco, Ltd. 17,005 341,290 SEI Investments Company 71,055 1,150,380 T. Rowe Price Group, Inc. 12,910 682,164 UBS AG (C)(I) 33,270 419,867 Commercial Banks 4.55% Cullen/Frost Bankers, Inc. 23,265 1,140,916 First Midwest Bancorp, Inc. 38,990 351,300 First Republic Bank (I) 18,345 508,157 Hancock Holding Company 9,040 273,912 International Bancshares Corp. 28,900 523,668 M&T Bank Corp. 18,475 1,406,132 MB Financial, Inc. 16,600 275,062 PNC Financial Services Group, Inc. 22,710 1,219,754 U.S. Bancorp 51,630 1,321,212 Webster Financial Corp. 23,680 465,075 Wells Fargo & Company (C) 140,974 3,652,636 Westamerica Bancorp. 3,600 161,352 Consumer Finance 0.16% American Express Company 7,766 393,115 Diversified Financial Services 0.87% IntercontinentalExchange, Inc. (I) 1,100 142,868 JPMorgan Chase & Company (C) 52,820 1,836,023 Justice Holdings, Ltd. (I) 12,957 192,307 Insurance 2.66% ACE, Ltd. 22,240 1,604,616 Alleghany Corp. (I) 900 285,588 Assured Guaranty, Ltd. 15,800 201,292 Delphi Financial Group, Inc., Class A 21,730 575,410 Marsh & McLennan Companies, Inc. 72,530 2,220,869 Platinum Underwriters Holdings, Ltd. 11,100 384,393 Primerica, Inc. 17,650 399,420 Reinsurance Group of America, Inc. 10,980 573,485 White Mountains Insurance Group, Ltd. 860 361,200 12 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Real Estate Investment Trusts 0.19% DiamondRock Hospitality Company 32,850 $297,293 Mack-Cali Realty Corp. 6,020 168,921 Real Estate Management & Development 0.04% Daito Trust Construction Company, Ltd. 1,000 88,811 Thrifts & Mortgage Finance 0.31% First Niagara Financial Group, Inc. 28,460 261,547 Northwest Bancshares, Inc. 40,820 509,025 Health Care 9.14% Biotechnology 1.68% Alexion Pharmaceuticals, Inc. (I) 4,110 277,466 Amgen, Inc. 9,694 555,175 Amylin Pharmaceuticals, Inc. (I) 5,100 58,752 Biogen Idec, Inc. (I) 8,250 959,970 Celgene Corp. (I) 13,300 862,239 Gilead Sciences, Inc. (I) 22,604 941,683 Vertex Pharmaceuticals, Inc. (I) 13,290 526,151 Health Care Equipment & Supplies 2.02% Edwards Lifesciences Corp. (I) 6,000 452,520 Gen-Probe, Inc. (I) 6,600 396,660 Haemonetics Corp. (I) 3,090 188,336 Hologic, Inc. (I) 34,220 551,626 Intuitive Surgical, Inc. (I) 2,296 996,143 Medtronic, Inc. (C) 70,044 2,433,329 Health Care Providers & Services 1.68% Aetna, Inc. 5,700 226,632 AmerisourceBergen Corp. 6,928 282,662 Amsurg Corp. (I) 18,120 458,980 Cardinal Health, Inc. 14,519 642,756 Humana, Inc. 800 67,912 Laboratory Corp. of America Holdings (I) 2,106 176,588 UnitedHealth Group, Inc. 48,537 2,329,291 Health Care Technology 0.13% Cerner Corp. (I) 1,200 76,116 SXC Health Solutions Corp. (I) 5,300 248,146 Life Sciences Tools & Services 1.36% Agilent Technologies, Inc. (I) 22,690 841,118 Bruker Corp. (I) 11,273 162,669 Charles River Laboratories International, Inc. (I) 15,310 494,207 ICON PLC, ADR (I) 34,530 580,104 Life Technologies Corp. (I) 12,296 500,078 Waters Corp. (I) 9,860 789,983 Pharmaceuticals 2.27% Abbott Laboratories 4,641 250,011 AstraZeneca PLC, ADR 15,490 742,126 Auxilium Pharmaceuticals, Inc. (I) 6,000 93,360 Eli Lilly & Company 2,060 76,550 Johnson & Johnson 24,050 1,548,580 See notes to financial statements Annual report | Hedged Equity & Income Fund 13 Shares Value Pharmaceuticals (continued) Merck & Company, Inc. 43,450 $1,499,025 Pfizer, Inc. (C) 69,130 1,331,444 Salix Pharmaceuticals, Ltd. (I) 2,800 95,914 Industrials 13.93% Aerospace & Defense 3.16% General Dynamics Corp. (C) 38,184 2,451,031 Honeywell International, Inc. 7,280 381,472 Lockheed Martin Corp. 25,231 1,915,033 Northrop Grumman Corp. (C) 30,815 1,779,566 Rockwell Collins, Inc. 7,830 437,149 The Boeing Company 12,959 852,573 TransDigm Group, Inc. (I) 400 37,568 Air Freight & Logistics 1.17% FedEx Corp. 5,970 488,525 United Parcel Service, Inc., Class B 34,386 2,415,273 Building Products 0.46% Lennox International, Inc. 35,685 1,148,700 Commercial Services & Supplies 0.51% ACCO Brands Corp. (I) 40,450 277,892 G&K Services, Inc., Class A 11,020 334,567 United Stationers, Inc. 20,160 641,290 Construction & Engineering 0.38% Foster Wheeler AG (I) 8,200 174,824 Jacobs Engineering Group, Inc. (I) 19,825 769,210 Electrical Equipment 0.39% Acuity Brands, Inc. 4,190 193,997 Belden, Inc. 23,890 771,169 Industrial Conglomerates 2.23% 3M Company 21,680 1,713,154 Carlisle Companies, Inc. 22,400 934,528 Danaher Corp. 11,520 556,992 General Electric Company 30,673 512,546 Tyco International, Ltd. 40,231 1,832,522 Machinery 4.08% Albany International Corp., Class A 22,750 513,923 Caterpillar, Inc. 8,484 801,399 Cummins, Inc. 2,471 245,692 Dover Corp. 4,135 229,617 ESCO Technologies, Inc. 14,530 444,182 Flowserve Corp. 4,440 411,544 IDEX Corp. 15,355 544,335 Illinois Tool Works, Inc. (C) 33,720 1,639,804 Ingersoll-Rand PLC 8,200 255,266 Joy Global, Inc. 4,381 382,023 Mueller Industries, Inc. 14,330 579,649 Navistar International Corp. (I) 6,300 265,041 PACCAR, Inc. 34,870 1,507,779 14 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Machinery (continued) Parker Hannifin Corp. 6,875 $560,656 Stanley Black & Decker, Inc. 26,400 1,685,640 United Tractors Tbk PT 21,500 58,573 Marine 0.23% Kirby Corp. (I) 9,460 582,168 Professional Services 0.24% Manpower, Inc. 4,100 176,874 Towers Watson & Company, Class A 4,930 323,901 Verisk Analytics, Inc., Class A (I) 3,000 105,450 Road & Rail 0.33% Genesee & Wyoming, Inc., Class A (I) 9,820 581,442 Localiza Rent a Car SA 15,700 237,304 Trading Companies & Distributors 0.75% Fastenal Company 2,800 106,652 GATX Corp. 15,010 570,080 MSC Industrial Direct Company, Inc., Class A 17,345 1,179,633 Information Technology 20.60% Communications Equipment 2.89% Acme Packet, Inc. (I) 9,850 356,669 Aruba Networks, Inc. (I) 6,000 142,140 Cisco Systems, Inc. (C) 223,516 4,141,751 F5 Networks, Inc. (I) 4,164 432,848 Juniper Networks, Inc. (I) 25,670 628,145 Polycom, Inc. (I) 14,500 239,685 QUALCOMM, Inc. 20,014 1,032,722 Riverbed Technology, Inc. (I) 7,627 210,353 Computers & Peripherals 3.73% Apple, Inc. (C)(I) 12,519 5,067,441 Dell, Inc. (I) 29,055 459,360 Diebold, Inc. 13,830 446,432 EMC Corp. (C)(I) 89,892 2,203,253 NetApp, Inc. (I) 10,602 434,258 QLogic Corp. (I) 34,930 487,972 SanDisk Corp. (I) 3,382 171,366 Electronic Equipment, Instruments & Components 0.62% Avnet, Inc. (I) 4,650 140,942 Coherent, Inc. (I) 5,380 274,219 Corning, Inc. 26,260 375,255 Jabil Circuit, Inc. 14,710 302,438 MTS Systems Corp. 9,400 344,698 Universal Display Corp. (I) 2,490 116,607 Internet Software & Services 1.70% Dena Company, Ltd. 1,900 82,592 eBay, Inc. (I) 45,233 1,439,766 Google, Inc., Class A (I) 3,067 1,817,627 Gree, Inc. 2,500 81,534 IAC/InterActiveCorp 12,201 498,167 See notes to financial statements Annual report | Hedged Equity & Income Fund 15 Shares Value Internet Software & Services (continued) LinkedIn Corp. Class A (I) 2,200 $197,780 Sohu.com, Inc. (I) 1,581 95,492 IT Services 3.43% Automatic Data Processing, Inc. 34,807 1,821,450 Cielo SA 3,900 103,358 Cognizant Technology Solutions Corp., Class A (I) 2,657 193,297 Fiserv, Inc. (I) 12,710 748,238 International Business Machines Corp. 10,894 2,011,359 MasterCard, Inc., Class A 440 152,786 MAXIMUS, Inc. 14,840 598,646 Teradata Corp. (I) 3,800 226,708 The Western Union Company 152,342 2,661,415 Office Electronics 0.14% Zebra Technologies Corp., Class A (I) 9,460 338,100 Semiconductors & Semiconductor Equipment 3.44% Altera Corp. 33,667 1,276,653 Analog Devices, Inc. 40,410 1,477,794 ARM Holdings PLC, ADR 2,500 70,225 ASML Holding NV 2,400 100,632 Broadcom Corp., Class A (I) 9,970 359,817 Cavium Inc. (I) 4,000 130,760 Cypress Semiconductor Corp. (I) 12,900 246,519 Intel Corp. 41,240 1,012,030 Intersil Corp., Class A 15,178 181,681 Maxim Integrated Products, Inc. 68,140 1,782,542 Skyworks Solutions, Inc. (I) 18,600 368,466 Xilinx, Inc. 45,742 1,530,527 Software 4.65% Activision Blizzard, Inc. 22,860 306,095 Adobe Systems, Inc. (I) 22,270 654,961 ANSYS, Inc. (I) 4,560 247,882 Autodesk, Inc. (I) 9,512 329,115 BMC Software, Inc. (I) 6,739 234,248 Cadence Design Systems, Inc. (I) 33,800 374,166 Check Point Software Technologies, Ltd. (I) 6,922 398,915 Citrix Systems, Inc. (I) 4,347 316,592 Concur Technologies, Inc. (I) 5,900 274,468 FactSet Research Systems, Inc. 4,385 435,957 MICROS Systems, Inc. (I) 2,900 142,738 Microsoft Corp. 146,854 3,910,722 Oracle Corp. (C) 82,927 2,717,518 Red Hat, Inc. (I) 7,433 369,048 Symantec Corp. (I) 5,366 91,276 TIBCO Software, Inc. (I) 10,500 303,345 VMware, Inc., Class A (I) 1,300 127,075 Websense, Inc. (I) 18,200 324,688 16 Hedged Equity & Income Fund | Annual report See notes to financial statements Shares Value Materials 2.76% Chemicals 1.11% Koppers Holdings, Inc. 7,900 261,411 Monsanto Company 1,900 138,225 Praxair, Inc. 9,791 995,451 The Mosaic Company 4,400 257,664 The Sherwin-Williams Company 13,363 1,105,254 Containers & Packaging 0.47% AptarGroup, Inc. 6,910 331,473 Graphic Packaging Holding Company (I) 54,730 241,907 Greif, Inc., Class A 3,830 171,507 Silgan Holdings, Inc. 11,000 412,940 Metals & Mining 0.99% Cliffs Natural Resources, Inc. 3,086 210,527 Freeport-McMoRan Copper & Gold, Inc. 7,574 304,929 Glencore International PLC 81,460 568,334 Nucor Corp. 17,170 648,683 Rio Tinto PLC, ADR 3,308 178,830 Teck Resources, Ltd., Class B 5,674 227,527 United States Steel Corp. 6,100 154,696 Walter Energy, Inc. 2,194 165,976 Paper & Forest Products 0.19% Deltic Timber Corp. 6,970 471,799 Telecommunication Services 0.90% Diversified Telecommunication Services 0.49% AT&T, Inc. 39,250 1,150,418 Verizon Communications, Inc. 2,000 73,960 Wireless Telecommunication Services 0.41% American Tower Corp., Class A (I) 13,085 720,984 Vodafone Group PLC, ADR 10,540 293,434 Utilities 1.87% Electric Utilities 0.41% FirstEnergy Corp. 1,800 80,928 PPL Corp. 2,900 85,173 Southern Company 2,900 125,280 Unisource Energy Corp. 11,390 424,619 Westar Energy, Inc. 11,210 305,585 Gas Utilities 1.08% Atmos Energy Corp. 9,300 319,176 New Jersey Resources Corp. 5,090 239,332 UGI Corp. 65,930 1,890,200 WGL Holdings, Inc. 5,390 230,746 Independent Power Producers & Energy Traders 0.22% NRG Energy, Inc. (I) 25,385 543,747 See notes to financial statements Annual report | Hedged Equity & Income Fund 17 Shares Value Multi-Utilities 0.16% Consolidated Edison, Inc. 2,100 $121,527 Dominion Resources, Inc. 2,400 123,816 Wisconsin Energy Corp. 2,300 74,589 Xcel Energy, Inc. 3,300 85,304 Preferred Securities 0.03% (Cost $68,816) Consumer Staples 0.03% Beverages 0.03% Companhia de Bebidas das Americas, ADR 2,000 67,440 Options Purchased 6.37% (Cost $12,851,228) Number of Contracts Put Options 6.37% S&P 500 Index (Expiration Date: 6-16-12; Strike Price: $1,200; Counterparty: Morgan Stanley Company, Inc.) 2,050 15,826,000 Short-Term Investments 7.30% (Cost $18,129,146) Shares Money Market Funds 7.30% State Street Institutional U.S. Government Money Market Fund, 0.0000% (Y) 18,129,146 18,129,146 Total investments (Cost $277,008,651) † 106.23% Other assets and liabilities, net (6.23%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (C) All or a portion of this security is pledged as collateral for options (see Note 3). Total collateral value at 10-31-11 was $42,684,542. (I) Non-income producing security. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Beginning Ending percentage Acquisition Acquisition share share of Fund's Value as of Issuer, Description date cost amount amount net assets 10-31-11 Allstar Co-Invest Block 8-1-11 $240,553 236,300 236,300 0.10% $236,300 Feeder LLC Bought: 236,300 shares (Y) The rate shown is the annualized seven-day yield as of 10-31-11. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $277,757,730. Net unrealized depreciation aggregated $13,883,997, of which $7,716,255 related to appreciated investment securities and $21,600,252 related to depreciated investment securities. 18 Hedged Equity & Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $277,008,651) $263,873,733 Foreign currency, at value (Cost $681) 682 Receivable for investmentssold 1,082,818 Dividends and interestreceivable 152,777 Other receivables and prepaidexpenses 10,813 Totalassets Liabilities Payable for investmentspurchased 3,746,100 Written options, at value (Premiums received $9,440,111) (Note3) 12,888,500 Payable toaffiliates Accounting and legal servicesfees 2,830 Trustees’fees 534 Other liabilities and accruedexpenses 90,610 Totalliabilities Netassets Paid-incapital $273,679,156 Undistributed net investment income 118 Accumulated net realized loss on investments, written options and foreign currencytransactions (8,703,672) Net unrealized appreciation (depreciation) on investments, written options and translation of assets and liabilities in foreigncurrencies (16,583,353) Netassets Net asset value pershare Based on 14,620,236 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $16.99 See notes to financial statements Annual report | Hedged Equity & Income Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 10-31-11 1 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $1,600,758 Interest 280 Less foreign taxeswithheld (8,652) Total investmentincome Expenses Investment management fees (Note5) 1,094,304 Accounting and legal services fees (Note5) 15,624 Transfer agentfees 15,741 Trustees’ fees (Note5) 5,080 Printing andpostage 23,373 Professionalfees 61,264 Custodianfees 28,514 Stock exchange listingfees 3,462 Other 7,637 Totalexpenses Net investmentincome Realized and unrealizedloss Net realized losson Investments (8,552,423) Written options (Note3) (151,249) Foreign currencytransactions (19,968) Change in net unrealized appreciation (depreciation)of Investments (13,134,918) Written options (Note3) (3,448,389) Translation of assets and liabilities in foreigncurrencies (46) Net realized and unrealizedloss Decrease in net assets fromoperations 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 20 Hedged Equity & Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last period. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period ended 10-31-11 1 Increase (decrease) in netassets Fromoperations Net investmentincome $337,387 Net realized loss (8,723,640) Change in net unrealized appreciation(depreciation) (16,583,353) Decrease in net assets resulting fromoperations Distributions toshareholders From net investmentincome (317,301) From tax return of capital (4,982,535) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod — 2 End ofperiod Undistributednet investmentincome 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 2 Initial seed capital of $100,000 is included in Fund share transactions for the period ended 10-31-11. See notes to financial statements Annual report | Hedged Equity & Income Fund 21 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since commencement of operations. COMMON SHARES Periodended 10-31-11 1 Per share operatingperformance Net asset value, beginning ofperiod 2 Net investmentincome 3 0.02 Net realized and unrealized loss oninvestments (1.73) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.02) From tax return of capital (0.34) Total distributions Offering costs related to commonshares (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 4 5 Total return at market value (%) 4 5 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $248 Ratios (as a percentage of average net assets): Expenses 1.15 6 Net investmentincome 0.31 6 Portfolio turnover (%) 38 1 Period from 5-26-11 (commencement of operations) to 10-31-11. 2 Reflects the deduction of a $0.90 per share salesload. 3 Based on the average daily sharesoutstanding. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during the period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 5 Notannualized. 6 Annualized. 22 Hedged Equity & Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Hedged Equity & Income Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
